 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6

 7   CARLOS BURNETT,                           1:16-cv-01672-LJO-GSA-PC
 8                  Plaintiff,                 ORDER ADOPTING FINDINGS AND
                                               RECOMMENDATIONS
 9         vs.                                 (ECF No. 45.)
10   K. SEDILLO, et al.,                       ORDER GRANTING DEFENDANT DYER’S
                                               MOTION FOR SUMMARY JUDGMENT
11                 Defendants.                 (ECF No. 37.)
12                                             ORDER FOR CLERK TO ENTER
                                               JUDGMENT FOR DEFENDANT DYER
13
                                               ORDER FOR THIS CASE TO PROCEED
14                                             AGAINST DEFENDANTS MEIER,
                                               REYNAGA, HUCKLEBERRY, AND
15                                             GARCIA
16

17

18          Carlos Burnett (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On October 3, 2018, findings and recommendations were entered, recommending that
22   defendant Dyer’s motion for summary judgment, filed on August 15, 2018, be granted. (ECF
23   No. 45.) The parties were granted fourteen days in which to file objections to the findings and
24   recommendations. (Id.) The fourteen-day deadline has now expired, and no objections have
25   been filed.
26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
28   court finds the findings and recommendations to be supported by the record and proper analysis.

                                                    1
 1        Accordingly, THE COURT HEREBY ORDERS that:
 2        1.    The findings and recommendations entered on October 3, 2018, are ADOPTED
 3              in full;
 4        2.    Defendant Dyer’s motion for summary judgment, filed on August 15, 2018, is
 5              GRANTED;
 6        3.    Summary judgment is GRANTED in favor of defendant Dyer on Plaintiff’s claim
 7              for use of excessive force under the Eighth Amendment;
 8        4.    This action now proceeds against defendants Meier, Reynaga, Huckleberry, and
 9              Garcia, for use of excessive force in violation of the Eighth Amendment;
10        5.    The Clerk is directed to enter judgment in favor of defendant Dyer and reflect the
11              dismissal of defendant Dyer from this action on the court’s docket; and
12        6.    This case is referred back to the Magistrate Judge for further proceedings.
13
     IT IS SO ORDERED.
14

15     Dated:   November 3, 2018                       /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                2
